i          i         i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00085-CV

                                           Mayra OROZCO,
                                              Appellant

                                                    v.

                                          BEXAR COUNTY,
                                             Appellee

                         From County Court at Law No. 2, Bexar County, Texas
                                       Trial Court No. 322424
                             Honorable Timothy Johnson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 8, 2008

REVERSED AND REMANDED

           The appellant filed an appeal from the trial court’s granting of appellee’s motion to dismiss

and plea to the jurisdiction, in which she asks that the court’s order be reversed and the cause

remanded. Appellee has filed a letter with this court “acquiesc[ing] to any relief sought by

[appellant] and respectfully ask[ing] this Court to grant” the requested relief. We therefore reverse

the trial court’s Order of November 1, 2007 and remand this cause to the trial court for further

proceedings.

                                                         PER CURIAM